                                       Case 5:18-cv-07677-NC Document 120 Filed 05/06/20 Page 1 of 9



                              1   Gregory B. Thomas (SBN 239870)                         JEFFREY L. BORNSTEIN – 099358
                                  E-mail: gthomas@bwslaw.com                             ERNEST GALVAN – 196065
                              2   Temitayo O. Peters (SBN 309913)                        KARA J. JANSSEN – 274762
                                  E-mail: tpeters@bwslaw.com                             REKHA ARULANANTHAM -
                              3   BURKE, WILLIAMS & SORENSEN, LLP                        317995
                                  1901 Harrison Street, Suite 900                        ROSEN BIEN GALVAN &
                              4   Oakland, CA 94612-3501                                 GRUNFELD LLP
                                  Tel: 510.273-8780 Fax: 510.839.9104                    101 Mission Street, Sixth Floor
                              5                                                          San Francisco, California 94105-1738
                                  Paul B. Mello (SBN 179755)                             Telephone: (415) 433-6830
                              6   E-mail: pmello@hansonbridgett.com                      Facsimile: (415) 433-7104
                                  Samantha D. Wolff (SBN 240280)                         Email:      jbornstein@rbgg.com
                              7   E-Mail: swolff@hansonbridgett.com                                 egalvan@rbgg.com
                                  HANSON BRIDGETT LLP                                                kjanssen@rbgg.com
                              8   425 Market Street, 26th Floor                                      rarulanantham@rbgg.com
                                  San Francisco, California 94105
                              9   Telephone: (415) 777-3200                              Attorneys for Plaintiffs
                                  Facsimile:   (415) 541-9366
                         10
                                  Attorneys for Defendants
                         11       COUNTY OF ALAMEDA; GREGORY J. AHERN
                                  in his official capacity as Sheriff of the Alameda
                         12       County Sheriff s Office; KARYN TRIBBLE in her
                                  official capacity as Director of the Alameda County
                         13       Behavioral Health Care Services Agency;

                         14                                   UNITED STATES DISTRICT COURT

                         15                     NORTHERN DISTRICT OF CALIFORNIA/SAN JOSE DIVISION

                         16

                         17       ASHOK BABU, ROBERT BELL,                        Case No. 5:18-cv-07677 NC
                                  IBRAHIM KEEGAN-HORNSBY,
                         18       DEMAREA JOHNSON, BRANDON                        JOINT RESPONSE TO SUMMARY
                                  JONES, STEPHANIE NAVARRO,                       ORDER FOLLOWING APRIL 17 STATUS
                         19       ROBERTO SERRANO, and ALEXANDER                  HEARING RE: SANTA RITA JAIL
                                  WASHINGTON on behalf of themselves
                                  and all others similarly situated,              COVID-19 RESPONSE
                         20

                         21                     Plaintiffs,
                                  v.
                         22
                                  COUNTY OF ALAMEDA; GREGORY J.
                         23       AHERN in his official capacity as Sheriff of
                                  the Alameda County Sheriff s Office;
                         24       KARYN TRIBBLE in her official capacity
                                  as Interim Director of the Alameda County
                         25       Behavioral Health Care Services Agency;
                                  and DOES 1 to 20, inclusive,
                         26

                         27                     Defendants.

                         28
                                                                                           JOINT RESPONSE TO SUMMARY ORDER
B UR K E , W IL L IAMS &          [3539658.3]                                    -1-     FOLLOWING APRIL 24 STATUS HEARING
  S O R E N SE N, LLP
  A T T O R N E Y S AT LA W                                                             RE: SANTA RITA JAIL COVID-19 RESPONSE
       O A K LA ND
                                                                                                                     16525936.1
                                       Case 5:18-cv-07677-NC Document 120 Filed 05/06/20 Page 2 of 9



                              1                 Plaintiffs Ashok Babu, Robert Bell, Ibrahim Keegan-Hornesby, Demarea Johnson,

                              2   Brandon Jones, Stephanie Navarro, Roberto Serrano, and Alexander Washington (“Plaintiffs”)

                              3   and Defendants County of Alameda, Gregory J. Ahern, and Karyn Tribble (“Defendants”)

                              4   (collectively, the “Parties”) submit the following joint response to the Court’s summary order

                              5   following the April 17 status hearing regarding Santa Rita Jail’s COVID-19 response.

                              6   DEFENDANTS’ RESPONSE

                              7                 Defendants continue to work around the clock to address the COVID-19 pandemic.

                              8   Defendants provide the following updates and responses to the Court’s “Summary Order

                              9   Following April 24 Status Hearing Re: Santa Rita Jail COVID-19 Response.” (“Order”) (ECF

                         10       116.)

                         11                     1.      Defendants are further conferring with the Alameda County Public Health

                         12       Department on issues of testing, quarantine, and intake protocols.

                         13                     As indicated in the last joint filing (ECF 113), Alameda County Public Health Department

                         14       (“ACPHD”) agrees with the updated California Department of Public Health (“CDPH”) testing

                         15       priority, noting that screening asymptomatic residents in congregate living facilities prior to

                         16       admission or readmission may be useful in this setting to ensure appropriate isolation and

                         17       placement of new inmates. Given that there may be a public health benefit to identifying

                         18       individuals upon entry to Santa Rita Jail who may be COVID-19 positive, ACPHD reviewed the

                         19       recommendation that all new inmates be screened for COVID-19 with the Alameda County

                         20       Sheriff’s Office (“ACSO”) and Wellpath, the health provider responsible for provision of medical

                         21       care at Santa Rita Jail and the medical provider implementing the recommendation. Per ACPHD

                         22       guidance, any intake testing must be subject to the following public health principles:

                         23                     1) COVID-19 test results should be used immediately to guide decisions on isolation and

                         24                          quarantine of inmates;

                         25                     2) further COVID-19 testing (of the same inmates) will not be conducted unless

                         26                          indicated for clinical or public health purposes; and

                         27                     3) in the rare event that COVID-19 testing or supplies become limited in the future and

                         28                          there is evidence of ongoing COVID-19 transmission within the jail, then public
B UR K E , W IL L IAMS &
                                                                                                 JOINT RESPONSE RE SANTA RITA JAIL’S
  S O R E N SE N, LLP
                                  [3539658.3]                                         -2-          COVID-19 RESPONSE – 5:18-CV-07677-NC
  A T T O R N E Y S AT LA W
       O A K LA ND
                                                                                                                                  16525936.1
                                     Case 5:18-cv-07677-NC Document 120 Filed 05/06/20 Page 3 of 9



                              1                health may review the clinical data gathered from intake screening and potentially stop

                              2                or limit the number of tests conducted at intake to prioritize testing of other inmates

                              3                that would guide inmate isolation, quarantine, or other movement within the facility.

                              4          With these principles in mind, for the last two weeks ACSO and Wellpath have met

                              5   regularly with ACPHD to discuss implementation of expanded testing, the assets and resources

                              6   necessary to meet this updated testing guidance, and to develop relevant policies and procedures.

                              7   While more work must be done to implement this updated testing guidance at Santa Rita Jail, the

                              8   goal is for Wellpath and ACSO to implement the expanded testing guidance on or around May

                              9   15, 2020. Under the updated guidance, all newly housed inmates will be subjected to a 14-day

                         10       quarantine and tested approximately 48 hours after admission to the jail. CDC guidance is that, if

                         11       possible, all newly housed inmates should complete a 14-day quarantine. Thus, a new inmate

                         12       will be not be introduced into a non-quarantined housing unit at the jail unless the new inmate

                         13       tests negative for COVID-19 and has completed a 14-day intake quarantine. Santa Rita Jail

                         14       implemented this 14-day quarantine period effective May 5. This 14-day quarantine complies

                         15       with CDC Guidelines for correctional facilities and extends the jail’s previous 5-day intake

                         16       quarantine. Further, any inmate who is suspected of having COVID-19 and/or tests positive for

                         17       COVID-19 will be reviewed and assessed under established CDC-compliant medical isolation

                         18       protocols.

                         19              Wellpath, as the health care provider at Santa Rita Jail, will continue to regularly meet

                         20       with ACSO and ACPHD to discuss policies, procedures and appropriate responses to the

                         21       pandemic, including updates to guidance and protocols. ACPHD recently recommended that the

                         22       jail test all inmates in quarantined housing units (excluding those inmates in intake quarantines) at

                         23       day 10 of the 14-day quarantine. Wellpath started testing on May 6 in HU32, pods A, B and C.

                         24       ACPHD also continues to review clinical data regarding COVID-19 testing and transmission at

                         25       the jail, and Wellpath will continue to meet and discuss the significance of the data with ACPHD,

                         26       including appropriate responses as may be warranted by the data and public health guidance.

                         27              ACSO, Wellpath, and ACPHD’s discussions also extended to identifying equipment and

                         28       supplies necessary to facilitate increased testing. ACPHD has secured 5,000 swab tests that are
B UR K E , W IL L IAMS &
                                                                                            JOINT RESPONSE RE SANTA RITA JAIL’S
  S O R E N SE N, LLP
                                  [3539658.3]                                       -3-      COVID-19 RESPONSE – 5:18-CV-07677-NC
  A T T O R N E Y S AT LA W
       O A K LA ND
                                                                                                                                16525936.1
                                       Case 5:18-cv-07677-NC Document 120 Filed 05/06/20 Page 4 of 9



                              1   ready for use. Further, ACPHD can provide additional Personal Protective Equipment (“PPE”)

                              2   that may be needed to supplement Wellpath’s own supplies with respect to the expanded testing.

                              3   ACPHD is finalizing a Memorandum of Understanding (“MOU”) with UCSF for lab processing

                              4   of these tests, and ACSO will provide courier service to UCSF for such lab processing.

                              5                 2.     Incident at East County Hall of Justice

                              6                 ACPHD uses CDC guidelines to determine when the exposure risk period begins with

                              7   respect to individuals with COVID-19 (colloquially, when such individuals become

                              8   “infectious”). https://www.cdc.gov/coronavirus/2019-ncov/php/public-health-

                              9   recommendations.html. According to CDC guidelines, the exposure risk starts 48 hours prior to

                         10       symptom onset. Information regarding the two inmates mentioned in the previous Joint

                         11       Statement is summarized below:

                         12                               Symptom Onset       Beginning of Exposure
                         13                                                   Risk Period
                         14       Inmate 1                04/11/20            04/09/20
                         15       Inmate 2                04/12/20            04/10/20
                         16                     As shown in the table below, the two inmates appeared in court before both symptom
                         17       onset as well as the start of the infectious period.
                         18                               Symptom Onset       Beginning of Exposure            Court Visit
                         19                                                   Risk Period
                         20       Inmate 1                04/11/20            04/09/20                         04/03/20
                         21
                                  Inmate 2                04/12/20            04/10/20                         04/08/20
                         22
                                                From a public health perspective, neither appearance by those inmates in court could be
                         23
                                  considered or classified as an exposure to COVID-19. As such, with respect to the court or other
                         24
                                  individuals in contact with those inmates during their court appearances, neither the court nor
                         25
                                  other individuals were exposed to COVID-19 according to CDC Guidelines.
                         26
                                                3.     The increase in “orange” category inmates at the Jail
                         27

                         28
B UR K E , W IL L IAMS &
                                                                                                  JOINT RESPONSE RE SANTA RITA JAIL’S
  S O R E N SE N, LLP
                                  [3539658.3]                                            -4-       COVID-19 RESPONSE – 5:18-CV-07677-NC
  A T T O R N E Y S AT LA W
       O A K LA ND
                                                                                                                                 16525936.1
                                       Case 5:18-cv-07677-NC Document 120 Filed 05/06/20 Page 5 of 9



                              1                 In connection with its COVID-19 Outbreak Control Plan, Wellpath performed an initial

                              2   evaluation of all inmates then in Santa Rita Jail’s custody in mid-March in accordance with CDC

                              3   Guidelines. The number has varied on that date due to the fluid nature of a county jail inmate

                              4   population. The number of orange patients fluctuates based upon Wellpath’s evaluation of newly

                              5   housed inmates and the number of released inmates on a daily basis.

                              6   PLAINTIFFS’ RESPONSE

                              7                 Defendant Alameda County’s Failure to Meet and Confer with Plaintiffs. Alameda

                              8   County has always been named as a Defendant in this action and is directly responsible for the

                              9   operation and management of the Alameda County Public Health Department (“ACPHD”), which

                         10       is empowered “to take any preventive measure that may be necessary to protect and preserve the

                         11       public health from any public health hazard” which includes class members housed at the Santa

                         12       Rita Jail. Cal. Health & Safety Code § 101040. Alameda County’s failure to control the spread

                         13       of COVID-19 in the Jail not only affects our class members’ physical health, it affects the issues

                         14       at the core of this case as its spread triggers reductions in out of cell time, programming, and

                         15       mental health services causing significant additional harm to our class members. Additionally, as

                         16       discussed further below, class members with serious mental illness are at a higher risk for

                         17       COVID-19 because they “are more likely to be perceptually impaired and have more difficulty in

                         18       identifying their symptoms, explaining their symptoms to staff, and in following instructions

                         19       related to the use of masks or social distancing.” 1

                         20                     In recognition of the seriousness of these issues, on April 10, 2020, this Court directed

                         21       that the parties include ACPHD in discussions regarding the coronavirus response at the Santa

                         22       Rita Jail. Docket No. 99. On April 17, 2020 the Court again ordered the parties, which includes

                         23       Plaintiffs, to confer with ACPHD in preparing their next status update to the Court, and

                         24       specifically to “address ACPH’s role in the Jail’s COVID-19 response supervision.” Docket No.

                         25       105. On April 23, 2020, Defendants, including Defendant Alameda County, agreed to make a

                         26

                         27       1CDC Guidance, People with Disabilities, dated April 6, 2020 available at:
                                  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-withdisabilities.html.
                         28
B UR K E , W IL L IAMS &
                                                                                                    JOINT RESPONSE RE SANTA RITA JAIL’S
  S O R E N SE N, LLP
                                  [3539658.3]                                           -5-          COVID-19 RESPONSE – 5:18-CV-07677-NC
  A T T O R N E Y S AT LA W
       O A K LA ND
                                                                                                                                    16525936.1
                                     Case 5:18-cv-07677-NC Document 120 Filed 05/06/20 Page 6 of 9



                              1   representative from ACPHD available for a thirty-minute teleconference with the parties, and in

                              2   response, the Court further ordered the parties to confer further and update the Court in regards to

                              3   the issues of testing, quarantine and intake protocols. Docket Nos. 113, 116. Following the April

                              4   24, 2020 hearing, Plaintiffs sent Defendants a detailed list of questions and suggestions to contain

                              5   the spread of COVID-19, including the cohorting of people who arrive at or around the same

                              6   date, monitoring Wellpath’s responsiveness using the sick call system, monitoring of individuals

                              7   for stroke-like symptoms after medical staff has deemed them “recovered” from COVID-19, in-

                              8   person public health education meetings for individuals living and working in the Jail, and an on-

                              9   site inspect of the Jail by ACPHD but have received no response.

                         10              Despite the Court’s orders and Plaintiffs’ repeated requests to be included in discussions

                         11       with ACPHD, Defendants were not able to schedule the promised teleconference until the eve of

                         12       this filing. The parties are now scheduled to speak with Dr. Chitnis of ACPHD on Friday May 8,

                         13       2020 for thirty minutes. However, the amount of time it has taken to schedule just this one thirty

                         14       minute phone call is deeply concerning due to the importance of increased testing, quarantine,

                         15       and intake protocols to limiting the spread of COVID-19 in the Jail and its impact on class

                         16       members.

                         17              Increased Testing. It is critical that Plaintiffs be included in discussions with ACPHD so

                         18       that Plaintiffs can fully understand ACPHD’s plans to expand testing given the enormous risks

                         19       COVID-19 poses in congregate settings. While the written update from ACPHD provided herein

                         20       is helpful it is still not clear why Defendants are waiting until May 15th to begin testing.

                         21       Additionally, ACPHD has not responded to Plaintiffs’ requests to test “red” patients at the

                         22       termination of their isolation to confirm they no longer carry the virus and have not clarified

                         23       whether “orange” patients, who are quarantined from others in the Jail due to their vulnerability

                         24       to COVID-19, will be tested under the expanded testing guidance. Plaintiffs are willing to

                         25       continue to meet and confer around these issues but it is critical that a representative from

                         26       ACPHD and/or County Counsel is present for those discussions to ensure they are meaningful.

                         27              Inmate Movement to Court as Examples of Need for Increased Testing and Contact

                         28       Tracing. The example of the inmates being brought to Court was initially raised as an example
B UR K E , W IL L IAMS &
                                                                                         JOINT RESPONSE RE SANTA RITA JAIL’S
  S O R E N SE N, LLP
                                  [3539658.3]                                 -6-         COVID-19 RESPONSE – 5:18-CV-07677-NC
  A T T O R N E Y S AT LA W
       O A K LA ND
                                                                                                                                 16525936.1
                                       Case 5:18-cv-07677-NC Document 120 Filed 05/06/20 Page 7 of 9



                              1   of two related issues (1) the need for increased testing to limit exposing COVID-19 positive

                              2   individuals to others and (2) the need for contact tracing to identify where those individuals may

                              3   have contracted the virus so that those areas may be quarantined. Defendants have focused on the

                              4   first point and argued that these individuals posed no risk because they were not yet infectious at

                              5   the time. However, the CDC guidance Defendants link to in their portion notes that it was last

                              6   reviewed on March 30, 2020 and appears to be countered by more recent statements by the CDC,

                              7   as described in Plaintiffs’ section of the April 23 Joint Response, and last updated on May 6,

                              8   2020, that “[t]he onset and duration of viral shedding and the period of infectiousness for

                              9   COVID-19 are not yet known.” 2 Additionally, Defendants have not addressed the second point,

                         10       which is whether contact tracing is being down going back at least 14 days from the onset of

                         11       symptoms. This is yet another issue that would significantly benefit from a direct conversation

                         12       with ACPHD and/or County Counsel to clarify these issues and answer Plaintiffs’ questions.

                         13                     Increase in “Orange” Patients. According to Defendants, Wellpath’s evaluation of

                         14       newly housed individuals and the number of newly released individuals causes fluctuations in the

                         15       number of “orange” patients. Although this explains small changes in the number of “orange”

                         16       patients, Defendants do no address Plaintiffs’ concern that Defendants are underestimating the

                         17       number of high-risk individuals in the jail. According to correctional health experts, a

                         18       disproportionate number of inmates in County Jails have serious health conditions that make them

                         19       more susceptible to COVID-19. However, Defendants have only identified 3.3 percent of the

                         20       population as high-risk individuals. 3 The low number of individuals identified as high-risk calls

                         21       into question whether Defendants’ criteria for the “orange” category improperly excludes

                         22       susceptible individuals, including people with disabilities, those age 50 and above, and those with

                         23       chronic medical conditions, including diabetes, asthma, hypertension, risk of blood clots, etc., as

                         24

                         25       2Clinical Questions about COVID-19: Questions and Answers, last updated May 6, 2020,
                                  available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html#Transmission
                         26
                                  3See Daily COVID-19 Update for May 6, 2020, available at:
                         27       https://www.alamedacountysheriff.org/admin_covid19.php.
                         28
B UR K E , W IL L IAMS &
                                                                                                JOINT RESPONSE RE SANTA RITA JAIL’S
  S O R E N SE N, LLP
                                  [3539658.3]                                        -7-         COVID-19 RESPONSE – 5:18-CV-07677-NC
  A T T O R N E Y S AT LA W
       O A K LA ND
                                                                                                                                16525936.1
                                       Case 5:18-cv-07677-NC Document 120 Filed 05/06/20 Page 8 of 9



                              1   indicated by CDC guidance.

                              2                 Particularly relevant to Plaintiffs’ case, Defendants must expand the “orange” category to

                              3   include individuals with serious mental illnesses, who are class members in this case. As

                              4   explained in CDC guidance, individuals with serious mental illness “are more likely to be

                              5   perceptually impaired and have more difficulty in identifying their symptoms, explaining their

                              6   symptoms to staff, and in following instructions related to the use of masks or social distancing.” 4

                              7   Additionally, individuals with serious mental illness who take psychotropic medications may be

                              8   sensitive to heat from fevers and warrant extra monitoring for COVID-19 symptoms. By not

                              9   including these groups in the high-risk category, Defendants place these vulnerable individuals,

                         10       including class members in this case, at risk of serious sickness or death. Again, this is another

                         11       issue that would significantly benefit from a direct conversation with ACPHD and/or County

                         12       Counsel to clarify these issues and answer Plaintiffs’ questions.

                         13                     Masks. On May 1, 2020, the Parties met telephonically and discussed setting a schedule

                         14       for distribution of masks to individuals living in the Jail. On May 6, 2020, Defendants informed

                         15       Plaintiffs that the Jail agreed to a regular distribution of synthetic masks every Sunday. These

                         16       masks will be distributed to inmates with lunches. Once the cloth masks are implemented,

                         17       synthetic masks will continue to be distributed on Sundays and the cloth masks will be exchanged

                         18       during laundry exchange in parallel.

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27       4CDC Guidance, People with Disabilities, dated April 6, 2020 available at:
                                  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-withdisabilities.html.
                         28
B UR K E , W IL L IAMS &
                                                                                                   JOINT RESPONSE RE SANTA RITA JAIL’S
  S O R E N SE N, LLP
                                  [3539658.3]                                          -8-          COVID-19 RESPONSE – 5:18-CV-07677-NC
  A T T O R N E Y S AT LA W
       O A K LA ND
                                                                                                                                  16525936.1
                                       Case 5:18-cv-07677-NC Document 120 Filed 05/06/20 Page 9 of 9



                              1   Dated: May 6, 2020                       ROSEN BIEN GALVAN & GRUNFELD LLP

                              2

                              3
                                                                           By: /s/ Kara Janssen
                              4                                               Jeffrey L. Bornstein
                                                                              Ernest Galvan
                              5                                               Kara J. Janssen
                                                                              Attorneys for Plaintiffs
                              6

                              7   Dated: May 6, 2020                       BURKE, WILLIAMS & SORENSEN, LLP
                              8

                              9
                                                                           By:     /s/ Gregory B. Thomas
                         10                                                      Gregory B. Thomas
                                                                                 Temitayo O. Peters
                         11                                                      Attorneys for Defendants
                         12
                                  Dated: May 6, 2020                       HANSON BRIDGETT LLP
                         13

                         14

                         15                                                By:     /s/ Paul B. Mello
                                                                                 Paul B. Mello
                         16                                                      Samantha D. Wolff
                                                                                 Attorneys for Defendants
                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
B UR K E , W IL L IAMS &
                                                                                     JOINT RESPONSE RE SANTA RITA JAIL’S
  S O R E N SE N, LLP
                                  [3539658.3]                            -9-          COVID-19 RESPONSE – 5:18-CV-07677-NC
  A T T O R N E Y S AT LA W
       O A K LA ND
                                                                                                                 16525936.1
